*188Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Chen appeals the district court’s order dismissing the complaint in this action for failure to effect service of process. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chen v. Mayor & City Council of Baltimore, No. 1:1 1-cv-03227-GLR, 292 F.R.D. 288, 2013 WL 680597 (D.Md. Feb. 22, 2013). We deny the motion for appointment of counsel, grant leave to proceed in forma pauperis, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.